Citation Nr: 1746221	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1950 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in September 2016.  The case has since returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) due to the need for regular aid and assistance are not met.  38 U.S.C.A. § 1114(l) (West 2014);  38 C.F.R. §§ 3.350, 3.52 (2016). 









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations

As noted in the Introduction, the case was remanded to the RO in July 2016 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a November 2016 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015);  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, private treatment records, and lay statements have been associated with the electronic claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded a VA examination in October 2009.  The RO scheduled a VA examination in January 2017; however, the Veteran indicated that he would prefer to be examined by his private physician.  The Board finds that an additional VA examination or opinion is not necessary to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006),

Law and Analysis

Under 38 U.S.C.A. § 1114 (1) (West 2014), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (1) (West 2014);  38 C.F.R. § 3.350(b) (2016).

Need for aid and attendance means being so helpless as to require the regular aid attendance of another person.  38 C.F.R. § 3.350(b) (2016).  Under 38 C.F.R. § 3.352(a) (2016), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated  in 38 C.F.R. § 3.352(a) (2016) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2016); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a) (2016), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

The Veteran is in receipt of service connection for a right shoulder disability, evaluated at 20 percent; and a left knee disability, evaluated at 10 percent.  The Veteran contends that he is entitled to SMC based on the need of regular aid and attendance.

In August 2014, the Veteran submitted his claim for SMC, reporting that he is unable to perform personal functions, such as bathing, dressing and adjusting medical devices.  He also reported that he needed help getting out of bed.

In November 2015, Dr. P., the Veteran's private treatment physician, submitted a letter.  He wrote that the Veteran suffers from multiple ailments, including lung and prostate cancer; arthritis; renal disease; chronic fungal lung disease; deep vein thrombosis; and hypertension.  Concerning regular aid and attendance, Dr. P. opined that  the Veteran's wife performs many functions that the Veteran is unable to do for himself-bathing, drying his legs and feet, and putting on shoes and socks.  Dr. P. did note that the Veteran was not housebound.  Also in November 2015, the Veteran's personal physician submitted an affidavit.  In pertinent part, this document states that the Veteran has disability due to severe arthritis, lung cancer, and prostate cancer.  It further states that the disability began in 2013.  This affidavit is silent as to the degree of the Veteran's service-connected impairments.

In February 2016, Dr. P. submitted a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, via VA Form 21-2680.  He indicated that the Veteran suffered from age-related infirmities including arthritis, muscle weakness, hypertension, deafness, impaired renal function, prostate cancer, and chronic aspergillosis.  He also reported that arthritis, renal disease, deafness, and vertigo restrict his functions as it is iterated in the VA examination form language.  Confinement to bed, according to Dr. P., was limited from 9:00 pm to 9:00 am.  The Veteran was able to both feed himself and prepare his own meals.  As to bathing and tending to personal hygiene needs, Dr. P. reported that the Veteran required assistance bathing, dressing, and changing a urinary prosthesis.  The Veteran was neither legally blind nor required nursing home care.  Dr. P. also noted that the Veteran did not require medication management and was able to manage his financial affairs-even though his spouse did this.  Furthermore, the Veteran, according to Dr. P., was able to leave the house weekly for medical appointments accompanied by his wife.

In March 2016, the Veteran submitted a lay statement in which he reiterated his contention as to eligibility for SMC.  In November 2016, he submitted a statement noting that he was unable to bend over or flex his knees.  He asserted that he has a service-related condition wherein he was no longer able to accomplish basic personal functions.

In February 2017, the RO made telephone contact with the Veteran in concerning a private medical examination that the Veteran was to schedule with Dr. P. in lieu of a VA examination to determine the level of impairment of his service-connected shoulder and knee.  The Veteran objected to the need for an additional examination, but did agree to schedule an appointment with Dr. P. as soon as possible.  See February 2017 Report of General Information.  The record of evidence does not include a private examination report subsequent to this telephone conversation.
Based on the foregoing, the Board finds that SMC based on the need for regular aid and assistance is not warranted.

Initially, the evidence of record does indicate that, as a result of his right shoulder disability and left knee disability, his only service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot.  Both the medical and lay evidence of record shows that the Veteran has never been bedridden, as 12 hours a day (9:00 pm to 9:00 am) fails to establish a bedridden status due to service connected disability.

Furthermore, the Board finds that the weight of evidence reflects that the Veteran's service-connected shoulder and knee disabilities do not render him so helpless (physically or mentally) as to require the regular aid and attendance of another to help with daily living activities.  See 38 C.F.R. § 3.350(b) (2016).  While the Board acknowledges that his left knee inhibits bending, flexing, and moving around the house, the most probative evidence establishes that the Veteran's service-connected disabilities do not prevent him from cooking and feeding himself as well as taking care of his personal affairs and medication schedules.  While the evidence of reflects that the Veteran needs assistance with bathing and dressing, it does not reflect that the Veteran is incapable of performing daily hygienic tasks due to service connected disability.  

The Board does not discount the Veteran's disabilities.  However, the private medical evidence reflects that he has numerous, profound disabilities that are not service connected.

After carefully weighing the entire record of evidence, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected shoulder and knee disabilities cause him to be so helpless as to require regular aid and attendance of another person.  The Board notes that none of the factors listed in 38 C.F.R. § 3.352(a) (2016) have been demonstrated.  See Turco, 9 Vet. App. at 224.  Therefore, the Board concludes that SMC based upon the need for regular aid and attendance is not warranted.





As the preponderance of evidence is against the claim the benefit-of-doubt doctrine is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (2016);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on need for regular aid and attendance is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


